ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                 )
                                                 )
    Qwest Government Services, Inc.              )      ASBCA No. 60263
     d/b/a CenturyLink QGS                       )
                                                 )
    Under Contract No. HC1013-12-D-0002          )

    APPEARANCES FOR THE APPELLANT:                      Thomas 0. Mason, Esq.
                                                        Francis E. Purcell, Jr., Esq.
                                                        Erin M. Estevez, Esq.
                                                         Cooley LLP
                                                         Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                     William E. Brazis, Jr., Esq.
                                                         DISA General Counsel
                                                        Laura R. Barke, Esq.
                                                        Colleen M. Eagan, Esq.
                                                         Trial Attorneys
                                                         Defense Information Systems Agency
                                                         Scott Air Force Base, IL

                          ORDER DISMISSING APPEAL WITH PREJUDICE

         Pursuant to the request in appellant's "MOTION FOR VOLUNTARY DISMISSAL WITH
    PREJUDICE," dated 28 July 2016, this appeal is hereby DISMISSED WITH PREJUDICE.

          Dated: 3 August 2016


                                                     J.REIROUTY
                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
    Board of Contract Appeals in ASBCA No. 60263, Appeal of Qwest Government Services, Inc.
    d/b/a/ CenturyLink QGS, rendered in conformance with the Board's Charter.

          Dated:


                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals

j